González, J.
¶42 (concurring in part and dissenting in part) — Officers of the law stopped and searched both *165Steven Sandoz and Marisa Fuentes, without warrants, largely because each of them had been seen at a building that was under police surveillance. Sandoz was seized near the building; Fuentes was followed by police and seized as she pulled into the driveway of a home. The State contends that both seizures were lawful under Terry v. Ohio, 392 U.S. 1, 21, 88 S. Ct. 1868, 20 L. Ed. 2d 889 (1968), which empowers officers to make brief, warrantless searches and seizures under limited circumstances. Since officers seized and searched both Sandoz and Fuentes without warrants, the State bears the burden of showing the seizures were justified. I concur with the majority that the State has not met this burden as to Sandoz. But the State has also failed to show sufficient lawful grounds to seize Fuentes. To the extent the majority finds otherwise, I respectfully dissent.
¶43 Our constitution protects us from being disturbed in our private affairs without authority of law. Wash. Const. art. I, § 7. If officers of the State violate this constitutional precept, the fruits of that violation are inadmissible in court. State v. Doughty, 170 Wn.2d 57, 65, 239 P.3d 573 (2010) (citing State v. Garvin, 166 Wn.2d 242, 254, 207 P.3d 1266 (2009)).
¶44 The State does not have authority of law to seize people merely because they know someone or go somewhere associated with criminal activity. We do not indulge in guilt by association in our state, and a person does not become a criminal simply by being with people or in places that are or are perceived to be associated with criminal activity. See id. at 62 (“A person’s presence in a high-crime area at a ‘late hour’ does not, by itself, give rise to a reasonable suspicion to detain that person.” (citing State v. Ellwood, 52 Wn. App. 70, 74, 757 P.2d 547 (1988))); State v. Thompson, 93 Wn.2d 838, 841, 613 P.2d 525 (1980) (finding that “mere proximity to others independently suspected of criminal activity does not justify the stop” (citing Ybarra v. Illinois, 444 U.S. 85, 100 S. Ct. 338, 62 L. Ed. 2d 238 (1979))). I respectfully disagree with the majority that it is appropriate to put so *166much weight on the fact Fuentes visited “a high-crime apartment complex.” Majority at 162. Under article I, section 7 of our state constitution, searches must be based on individualized suspicion. In re Pers. Restraint of Nichols, 171 Wn.2d 370, 377-78, 256 P.3d 1131 (2011) (citing City of Seattle v. Mesiani, 110 Wn.2d 454, 755 P.2d 775 (1988); York v. Wahkiakum Sch. Dist. No. 200, 163 Wn.2d 297, 178 P.3d 995 (2008) (plurality opinion)). As it is not a crime to be with people suspected of criminal activities or in places that may have crime, such facts alone cannot justify a Terry stop and those living in or traveling through such places do not have a reduced expectation of privacy. Doughty, 170 Wn.2d at 62 (citing Ellwood, 52 Wn. App. at 74; Thompson, 93 Wn.2d at 841).
¶45 Instead, Terry stops must be reasonable and based on “ ‘specific and articulable facts’ ” that are individualized to the person the police seek to stop. Id. at 62-63 (quoting Terry, 392 U.S. at 21). The trial court made 32 findings of fact relating to the officers’ search and seizure of Fuentes. Twenty of those findings were entirely neutral, most having to do with things that happened after Fuentes was seized. Eleven of the findings concerned either Richard Fenton, the primary subject of their surveillance, or his apartment. Only one of the findings was individualized to potentially suspicious conduct by Fuentes. The trial court found that she
approached the apartment in an unusual manner: she climbed the stairs to the door, then went back to the car and retrieved a bag from the trunk; then, went to the door again, remained for a short period of time and then exited again with a now empty or nearly-empty bag. She placed the bag in the trunk and departed.
Clerk’s Papers at 78. Even taken in the context of the fact she was close to a house being observed (without a warrant and with the assistance of night vision goggles), this fact alone simply cannot justify a seizure.
¶46 The majority seems to suggest the fact that a “recent” search warrant had found narcotics in Fenton’s apart*167ment was relevant to whether police had reasonable suspicion of Fuentes. Majority at 156 (citing Verbatim Report of Proceedings (Feb. 29, 2012) at 9-10). The record suggests that warrant was issued in November 2010. Fuentes was arrested in October 2011, 11 months later. I respectfully disagree that this can be properly characterized as “recent.”
¶47 But even if Fuentes’s visit to an apartment building while carrying a grocery bag alone could justify the stop, I find it remarkable that officers did not seize Fuentes either at that time or right after she left the immediate area. Instead, she was followed by different officers than the ones who observed her at Fenton’s home (who seem to have lost sight of her for some time) and stopped as she was about to pull into the driveway of a home where her boyfriend, among others, was in the front yard. Nothing in the record suggests anything happened that would warrant police attention from the time she drove away from the first home until she pulled into the driveway at the second, and the judge noted specifically that she was not stopped for a traffic infraction.
¶48 I respectfully disagree with the majority that the facts in this case are analogous to those in State v. Kennedy, 107 Wn.2d 1, 726 P.2d 445 (1986). In Kennedy, a police officer was investigating complaints from neighbors regarding high levels of traffic at Rob Smith’s home. Id. at 3. Additionally, that officer had received a tip from a reliable informant “that Michael Kennedy regularly purchased marijuana from Smith, that Kennedy only went to Smith’s house to buy drugs, and that Kennedy usually drove either a light green pickup truck or a maroon Oldsmobile.” Id. That officer was driving by Smith’s house when he saw a maroon Oldsmobile parked nearby. He stopped and saw Kennedy leave the house, get into the Oldsmobile, and drive away. Id. The officer pulled Kennedy over, saw him “lean forward as if to put something under the seat,” and asked him to step out of the car. Id. The officer found marijuana under the seat. Id. at 4. We found the officer had “sufficient *168articulable suspicion to stop Kennedy as he drove away from the Smith house.” Id. at 8.
¶49 In contrast, nothing in the record before us suggests the officers had an informant’s tip that Fuentes was buying or selling drugs herself at Fenton’s home or that she went to Fenton’s home only for such purposes. Nor, unlike Kennedy, did she appear to secrete anything in the car when stopped. Kennedy is not an apt analogy. Instead, this case is much more like Doughty. Doughty, like Fuentes, made a brief stop late at night at a house that was under surveillance. 170 Wn.2d at 60. Shortly after and by the same officer who had observed him at the house, he was stopped, searched, found to be in possession of drugs, and arrested. Id. We found that the State had failed to show “sufficient specific and articulable facts” to justify the seizure and suppressed the fruits of the search. Id. at 65.
¶50 The majority makes much of the fact that Doughty was not seen to have anything in his hands, while Fuentes did. I do not find this fact persuasive. First, we noted in Doughty that the most persuasive element in Kennedy was the reliable informant’s tip, not the fact the defendant’s hands were empty. Id. at 64 (citing Kennedy, 107 Wn.2d at 6-8). Second, people often carry small things in their hands, from phones to footballs. This is, at best, only weakly suggestive of criminal behavior.
¶51 People in our state do not lose their legitimate expectation of privacy merely because they are seen near people or places suspected of criminal activities. I find the State has not met its burden of establishing officers had specific and articulable facts, individualized to the defendants, that gave rise to a reasonable suspicion in either case. To the extent the majority finds that it has, I respectfully dissent.
Johnson, Gordon McCloud, and Yu, JJ., concur with González, J.